Russelb, C. J.
1. The plaintiff did not ask damages for a physical injury suffered in consequence of a battery, though two distinct batteries of her person by the defendant are alleged. The right to recover, as pleaded in the plaintiff’s petition, was based solely upon an injury to her feelings and to her peace and happiness, and, under the ruling in Chapman v. Western Union Tel. Co., 88 Ga. 763 (15 S. E. 901, 17 L. R. A. 430, 30 Am. St. R. 183), the law in this State does not allow a recovery. of damages for mere mental suffering and anguish, no matter how extreme or with what wantonness the injury to one’s feelings may have been inflicted. See, in this connection, Glenn v. Western Union Tel. Co., 1 Ga. App. 821 (2), 827, 829 (58 S. E. 83).
2. The court did not err in sustaining the demurrer to the petition.

Judgment affirmed.